DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is response to the application filed on 03/16/2021.
Claims 1-8 are pending and herein considered.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 03/16/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/12/2021 (which documents listed have been submitted in the U.S Application No. 13/578,505                                                                                                                                                                                                             filed 08/10/2012 and 08/18/2014 and U.S Application No. 15/473,482 filed 07/27/2017), is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-8 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 8,855,075 (Application no. 13/578,505). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of the claims of U.S. Patent No. 8,855,075 (Application no. 13/578,505), in which the ordering of some limitations is changed, the wording is slightly modified, or slight changes in the limitations that would have been obvious to one of ordinary skill in the art have been made. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art and where the patent and the application are directed relates generally to maintaining a correspondence relationship between CIF values and component carrier identification indexes, when a new component carrier is added to one or more component carriers, each of the CIF values being used to label each of the one or more component carriers; and a transmitting section configured to transmit a notification signal to a terminal apparatus, the notification signal including the CIF value allocated to the newly added component carrier and the component carrier identification index of the newly added component carrier. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-8 of U.S. Patent No. 8,855,075 (Application no. 13/578,505) to teach the invention of the claims 1-8 of the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 5 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of NPL- Panasonic, “PDCCH with cross carrier operation”, 3GPP TSG RAN WG1 Meeting#60 R1-101249, (January, 22-26, 2010), 7 pages; hereinafter “R1-101249” in view of Larsson et al. (U.S 2011/0141985); hereinafter “Larsson” cited with provisional 611286,138).
For citation purposes, hereinafter, the Office Action refers to the cited by Larsson et al. with provisional 611286,138, which qualifies as prior art date.
For claim 1: 
R1-104249 discloses communication apparatus comprising: a receiver, which, in operation, receives configuration information; circuitry, which, in operation, adds a first component carrier (CC) based on the configuration information (see R1-104249, section 4, 4.2, Figure 6; add CC1 based on configuration information); wherein the first CC is identified based on the configuration information (see R1-104249, section 4, 4.2, Figure 6; when CC1 is added, eNB allocate CI=1 for CC1), the first CC is related to a second CC based on the configuration information (see R1-104249, section 4, 4.2, Figure 6; , the second CC used for a transmission of physical downlink control information (PDCCH) indicating a resource allocation information for data transmitted in the first CC (see R1-104249, section 4, 4.2, proposal 4), and the first CC is related to a carrier indicator field (CIF) value used for a cross carrier scheduling based on the configuration information.
	R1-104249 does not explicitly disclose first CC is related to a carrier indicator field (CIF) value used for a cross carrier scheduling based on the configuration information. 
Larsson, from the same or similar fields of endeavor, discloses mapping relationship between offset and carrier which reconfigurable CIF values that are mapped onto component carriers are mapped in a frequency-first to allow identification on PDCCHs (see Larsson, at least section 3, 3.1). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have a system comprises a method as taught by Larsson. The motivation for doing this is to provide a system networks can improve performance of connection to user equipments during updating of mapping from CIF-values to component carrier.
For claim 5: 
For claim 5, claim is directed to a method which has similar scope as claim 1. Therefore, claim 5 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 2-4, 6-7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Gholmieh et al. (U.S 2009/0257387), discloses activation or deactivation of the additional carrier can be quickly implemented in response to contemporaneous changes in channel conditions. Bala et al. (U.S 2010/0227569), discloses determining the component carrier type and locating the anchor component carrier, if necessary, where the anchor component carrier carries the carrier aggregation information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/17/2022